Beasley, Judge,
dissenting.
This case is rife with procedural issues, but they need not be addressed in order to reach the point of dissent.
The appeal does not involve a pending criminal prosecution in which items seized are challenged as having been unlawfully seized. Nor is it simply an appeal from an order authorizing the execution of a search warrant. It is much more. It is an appeal from an order in a proceeding brought by a hospital to challenge a search warrant authorizing any law enforcement officer to search hospital premises to look for and seize the bodily substances removed from a car passenger, John Doe, two months earlier when he was brought to the hospital as a victim in a collision. The order appealed from does not allow the execution of the warrant in that it does not authorize officers to search the hospital for the blood and urine specimens sought. Instead, it purportedly allows execution of the search and seizure warrant by requiring the hospital to produce and turn over to the state’s agents those specimens.
This far exceeds the office of a search warrant. There is a big difference between overruling a motion to quash a search warrant and allowing law enforcement officers to proceed with a search for specified items, on the one hand, and ordering the owner of premises to locate and surrender sought items, on the other hand.
The trial court’s basis for requiring such a bringing forth and relinquishment of the specimens taken in connection with the emergency-induced medical treatment is the granting of a state’s application under 24 CFR § 2.1 et seq., especially section 2.65, which authorizes the disclosure of otherwise confidential information from patient records under certain circumstances. Yet the court ruled in the order that the cited federal regulations did not apply to these *350specimens. The court had recognized the standing of the patient to challenge the so-called “disclosure,” i.e., the relinquishment by the hospital of his specimens, as targeted by the state pursuant to the federal regulations application procedure. It is the patient here who seeks to protect the confidentiality of his specimens in the possession of the hospital. He asserts that the federal regulations do apply and that the object of the “search” cannot be reached without a divulgence of his confidential patient records which will yield the identity and precise whereabouts in the hospital of his specimens. Thus the issue is whether or not they apply, a question which is ripe and properly raised. The hospital has filed a brief siding with the patient, fearful that its use of the records to locate and produce the specimen without a federal regulation order, or its assistance to the law enforcement officers for such use, would violate the federal regulations, but it did not file a notice of appeal.
In addition, the search warrant had been quashed earlier by the court on the hospital’s motion, with the court’s qualification that it is quashed “solely to the extent that the state, seeking production of the bodily substances, must petition for a court order for production of those substances in accordance with 42 CFR Section 2.1 et seq. . . .” The court subsequently concluded that the federal regulations did not apply. This left the search warrant, issued almost seven months earlier, unexecuted. Even if it was only conditionally quashed, and even if it was not infirm for staleness, it could do no more than authorize search of the hospital for specimens. This, as shown by the record, would require a search of patient records to ascertain the identity of the precise specimens of John Doe and then their precise location. This runs headlong into the federal protection of confidential patient records which may be governed by 24 CFR 2.1 et seq.
To require the hospital to identify, locate, and produce the specimens in response to the April 1986 search warrant may be a practical solution. But whether it is a legal one is the question before this Court.
The issues raised on appeal should be addressed, else the rights of confidentiality, if any, sought to be protected by the patient will have evaporated. It is patent that a later motion to suppress, should the specimens constitute or lead to incriminating evidence resulting in a criminal prosecution, will be totally ineffectual in protecting the rights asserted at this stage when the state is seeking evidence which may or may not authorize criminal prosecution. The federal regulations, if they apply, will have been irretrievably violated.
I am authorized to state that Judge Benham joins in this dissent.
*351Decided December 2, 1987
Rehearing denied December 17, 1987
Victoria D. Little, for appellant.
John T. Strauss, District Attorney, Harger W. Hoyt, Assistant District Attorney, for appellees.